Judgment, Supreme Court, Bronx County (Irene Duffy, J., at suppression hearing; Roger Hayes, J., at speedy trial motion, jury trial and sentence), rendered October 8, 1998, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to a term of 15 years to life,, unanimously affirmed.
Defendant’s speedy trial motion was properly denied. Defendant did not assert, and the submissions before the motion court did not establish, that the period of defendant’s incarceration in Ulster County exceeded the time in which the People were required to be ready. Accordingly, his present claim regarding this period is unpreserved (see, People v Ladson, 85 NY2d 926; People v Luperon, 85 NY2d 71, 78), and we decline to review it in the interest of justice. Defendant’s claim that the People were responsible for other periods of delay is unpreserved because defendant did not raise these issues before the motion court, and unreviewable because defendant did not include the relevant minutes in the record on appeal. Were we to review defendant’s various contentions in the interest of justice, we would find that there was no violation of his right to a speedy trial.
Defendant’s motion to suppress physical evidence and statements was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761).
We perceive no basis for reduction of sentence. Concur— Nardelli, J.P., Williams, Andrias, Saxe and Friedman, JJ.